Case: 4:20-cr-00568-SEP-DDN Doc. #: 8 Filed: 09/18/20 Page: 1 of 2 PageID #: 61




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

THE UNITED STATES OF AMERICA,                    )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )           Case No. 4:20CR00568 SEP
                                                 )
FRANCO SICURO, M.D.,                             )
and                                              )
CARLOS HIMPLER,                                  )
                                                 )
               Defendant.                        )


                                    NOTICE OF LIS PENDENS

       NOTICE IS HEREBY GIVEN that the foregoing action has been commenced and is now

pending in the United States District Court for the Eastern District of Missouri between the parties

named above. The property whose title is at issue in that action is located at 227 Lansing Island

Drive, Harbour Beach, Florida, 32937, being further described as:

           (a) Lot 67, LANSING ISLAND PHASE TWO, according to the plat thereof,
           as recorded in Plat Book 39, Pages 102-103, of the Public Records of
           Brevard County, Florida

with all appurtenances, improvements and fixtures thereon.
Case: 4:20-cr-00568-SEP-DDN Doc. #: 8 Filed: 09/18/20 Page: 2 of 2 PageID #: 62




       The action, which is criminal action against defendants Franco Sicuro, M.D. and Carlos

Himpler, seeks that any right, title, and interest in the property at issue be condemned and forfeited

to the United States of America and as such is an action affecting the title to said property.

       For further information concerning this proceeding, reference may be had to the records of

the Clerk of the United States District Court for the Eastern District of Missouri, Eastern Division,

St. Louis, Missouri.



Dated: September 18, 2020                             Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                      /s/ Kyle T. Bateman
                                                      KYLE T. BATEMAN, #996646(DC)
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Suite 20.333
                                                      Saint Louis, Missouri 63102
                                                      Telephone:      (314) 539-2200
                                                       Facsimile:     (314) 539-2777
                                                       Kyle.Bateman@usdoj.gov
